DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 09/31/2021 following the Final Rejection of 06/15/2021. Claim 1 was amended. Claims 1-16 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: In the interest of expediting prosecution, Applicant is invited to request an interview with Examiner to help find paths to overcome the rejections below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/13/2021, with respect to Claims rejected under 35 USC § 112(a) and 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC § 112(b) is made in view of amendments made to the claims.

Applicant’s arguments, see Remarks, filed 09/13/2021, with respect to Claims rejected under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon 

Note: In the interest of expediting prosecution, Applicant is invited to request an interview with Examiner to help find paths to overcome the rejections below.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the rotor hub, the support body, and the first rotating body all overlap each other when viewed in the radial direction” renders the claim indefinite. Applicant appears to be using the term “overlap” in a broader sense than the understanding of this word to one of ordinary skill in the art. The term “overlap” in claim 1 is used by the claim to mean “overlaps in a direction” while the accepted meaning is “extend over so as to cover partially.” This discrepancy between the 

Claim Rejections - 35 USC § 103
Claims 1 – 2, 4-6, 8, 10-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4795319, herein referenced as Popovich, in view of US 2009/0162198, herein referenced as Ogino. US 8202055, herein referenced as Wu.
Regarding Claim 1, Popovich recites a centrifugal fan comprising: 
a motor (11 fig. 2) including a rotor hub (see motor rotor 27 fig. 2) rotatable about a central axis (14 fig. 2) extending up and down;
a support body (disc 23 connects at 24 with motor rotor 27 fig. 2) fixed to a radially outer surface of the rotor hub (see motor rotor 27 fig. 2) in a radial direction perpendicular to the axial direction and rotatable together with the rotor hub (disc 23 connects at 24 with motor rotor 27 fig. 2); 
a first rotating body (see portion of foam rotor 10 on left side of disc 23 in fig. 2; i.e. portion of foam rotor for plenum/annular section 22a fig. 2) and a second rotating body (see portion of foam rotor 10 on right side of disc 23 fig. 2; i.e. portion of foam rotor for plenum/annular section 22b fig. 2) made of materials different from a material of the support body (“the and defined by continuous porous bodies (“open cell foam rotor” col. 1 line 31 and is shown to be continuous in fig. 3); and
a housing (housing 12 fig. 2) to house the first rotating body (portion of foam rotor 10 on left side of disc 23 in fig. 2), the second rotating body (portion of foam rotor 10 on right side of disc 23 in fig. 2), the support body (disc 23 fig. 2), the rotor hub (27 fig. 2), and the motor (11 fig. 2); wherein 
the rotor hub (27 fig. 2) is on an axially upper portion of the motor (11 fig. 2); 
the radially outer surface of the rotor hub (27 fig. 2) protrudes in the radial direction (the radially outer surface of hub 27 is shown to protrude radially in fig. 2; see protrusion adjacent disc 23); 
the housing (12 fig. 2) includes a first air inlet (see inlet 21 on the left in fig. 2) open in an axial direction and at least one air outlet (see stream 13 flowing radially in fig. 2) open in the radial direction;
the first rotating body (portion of foam rotor 10 on left side of disc 23 in fig. 2) is located on a surface of the support body (see fig. 2) on an axially upper side;
a radially inner surface of the first rotating body (see radially inner surface of portion of rotor portion 10 on left side of disc 23 in fig. 2) opposes a radially outer surface of the rotor hub (see annular wall 27b of motor rotor with a gap (see plenum sections 22a and 22b fig. 2 which represent a gap) interposed therebetween; 
the second rotating body (portion of rotor 10 on right side of disc 23 in fig. 2) is located on a surface of the support body (shown in fig. 2) on an axially lower side;
the rotor hub (27 fig. 2), the support body (23 fig. 2), and the first rotating body (portion of foam rotor 10 on left side of disc 23 in fig. 2) all overlap each other when viewed in the radial direction (these components would all overlap each other when viewed in the radial direction since they all overlap each other in the circumferential direction.);Reply to the Office Action dated June 15, 2021 
total axial thicknesses of each of the support body, the first rotating body, and the second rotating body are individually smaller than or equal to a total axial thickness of the motor (the complete axial thicknesses of each of these components, i.e. their individual thicknesses, is shown in fig. 2 to be smaller than the motor 11); 

However, Popovich fails to anticipate wherein the support body includes a through-hole penetrating therethrough in the axial direction; and the radially outer surface of the rotor hub includes an inclined surface which is inclined downward in the axial direction as it projects outward in the radial direction.  

Wu teaches of the radially outer surface of the rotor hub (see radially outer surface of hub 602 fig. 6A) includes an inclined surface (see round angle 611 which forms an inclined surface on the radially outer surface of the hub 602 in fig. 6A) which is inclined downward in the axial direction (shown in fig. 6A) as it projects outward in the radial direction (hub 602 shown to be inclined, i.e. sloped, downward at round angle 611 as it extends further out radially in fig. 6A). Wu teaches that “the top of the hub 602 of the impeller 600, it has a round angle 611 at the rim of the hub 602 for smoothly introducing and guiding airflows into the impeller 600 when the impeller rotates” in col. 3 lines 20-23.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the hub 27 of with the round angle 611 from Wu so as to ‘smoothly introduce and guide airflows into the impeller when the impeller rotates’ as taught by Wu.

However, said combination of Popovich and Wu fails to teach [wherein] the support body includes a through-hole penetrating therethrough in the axial direction.
Ogino are considered analogous art since it relates to the field of centrifugal fans/blowers.
Ogino teaches wherein [a] support body (main plate 7 fig. 2) includes a through-hole (ventilation holes 11 fig. 2) penetrating therethrough in the axial direction (shown in fig. 1).  Ogino teaches that the ventilation holes ‘allow for airflow to pass from the side of the first blades 9 to the side of the second blades 9’ so as to reduce the pressure difference between two sides of the plate 7’ in para. 55 and para. 60
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the disc 23 at the annular sections 22a and 22b (i.e. between the rotor and hub) with the ventilation holes of Ogino so as to ‘allow airflow to pass between the two sides thereby reducing the pressure difference’ as taught by Ogino. 

Regarding Claim 2, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, wherein the through hole includes at least a portion open in the gap between the radially inner surface of the first rotating body and the radially outer surface of the rotor hub (the ventilation holes 11 in fig. 2 of Ogino, as used to modify Popovich above, are shown to be in a gap between the rotor hub and the rotor blades).

Regarding Claim 4, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, wherein the total thickness of the first rotating body in the axial direction is equal to the total thickness of the second rotating body in the axial direction (fig. 4 of Popovich shows a version of the foam rotor 10 with portions of the rotor on opposite sides of disc 23 having equal axial thicknesses).

Regarding Claim 5, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, wherein the total thickness of the first rotating body (portion of rotor 10 on left side of disc 23 in fig. 2 of Popovich) in the axial direction is different from the total thickness of the second rotating body (portion of foam rotor 10 on right side of disc 23 in fig. 2; said portion split by disc 23 are shown to be of different axial thicknesses in fig. 2 of Popovich) in the axial direction.

Regarding Claim 6, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, wherein an outer diameter (10b fig. 2 of Popovich) of the first rotating body (portion of foam rotor 10 on left side of disc 23 in fig. 2 of Popovich) is equal (shown in fig. 2 of Popovich) to an outer diameter of the second rotating body (see portion of foam rotor 10 on right side of disc 23 in fig. 2 of Popovich).

Regarding Claim 8, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, wherein an inner diameter of the first rotating body is equal to an inner diameter of the second rotating body. (The inner diameter of the two portion of the foam rotor 10 split by the disc 23 are shown to be equal in fig. 2 of Popovich)

Regarding Claim 10, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, but fails to teach wherein an average pore diameter of the first rotating body is equal to an average pore diameter of the second rotating body. Popovich does describe that the open cell foam rotor may consist of “air expanded polyurethane having small cells which are in open communication so as to pass air between [an inner circumferential surface to an outer circumferential surface] in a radial direction” col. 2 lines 12-18. 
A relationship between the average pore diameter of the first rotating body and the second rotating body have a limited number of possibilities; either they are the same, or they are different. Due to the limited number of possibilities, it would have been obvious to one of ordinary skill in the art to have the foam rotor of Popovich be made with a uniform pore diameter through-out, thus having the two sections of foam rotors with the same average pore diameters. Such advantages that would motivate one of ordinary skill in the art are ease of manufacturing (due to only have a singular pore diameter throughout, having a uniform pore size is simpler than variable pore design). See MPEP 2143 subsection I E “Obvious to try” for further details.

Regarding Claim 11, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, but fails to teach wherein an average pore diameter of the first rotating body is different from an average pore diameter of the second rotating body. Popovich does describe that the open cell foam rotor may consist of “air expanded polyurethane having small cells which are in open communication so as to pass air between [an inner circumferential surface to an outer circumferential surface] in a radial direction” col. 2 lines 12-18. 
A relationship between the average pore-sizes of the first rotating body and the second rotating body have a limited number of possibilities; either they are the same, or they are different. Due to this limited number of possibilities, it would have been obvious to one of ordinary skill in the art to have the two foam rotor sections of Popovich be made with differing average pore diameters. One would of ordinary skill in the art would have been motivated to have made this selection from the limited number of options since the motor-side inlet of the fan assembly would have a different flow pattern/level (relative to the opposite inlet) due to the obstruction presented by the motor and its associated components and thus the rotor body on the motor-inlet side may have a different average pore density from the other rotor body due to the differing flow characteristics at their respective inlets. See MPEP 2143 subsection I E “Obvious to try” for further details.

Regarding Claim 13, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, wherein
the housing includes an upper wall portion (side plate 18a fig. 2 of Popovich) and a lower wall portion (side plate 18b fig. 2 of Popovich) opposing each other in the axial direction (shown in fig. 2 of Popovich);
the upper wall portion (18a fig. 2 of Popovich) includes the first air inlet (see air inlet 21 on side plate 18a fig. 2 of Popovich); and
the lower wall portion includes a second air inlet (see inlet 21 on side plate 18b in fig. 2 of Popovich) open in the axial direction.

Regarding Claim 14, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 13, wherein the lower wall portion (18b fig. 2 of Popovich) includes a motor support portion (see spokes 32 fig. 2 of Popovich) supporting the motor (11 fig. 2 of Popovich).

Regarding Claim 15, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 14, wherein
the lower wall portion (18b fig. 2 of Popovich) includes a plurality of the second air inlets arranged in a circumferential direction (“such spokes being annularly separated (or forming air passages)” col. 2 lines 54-58 of ; and
the plurality of second air inlets surrounds the motor support portion (since the spokes 32 represents bifurcations which make up the plurality of second air inlets, the inlets would surround the portion of the spokes 32 which supports the motor 11 fig. 2 of Popovich).

Regarding Claim 16, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, wherein at least one of the first rotating body and the second rotating body includes an open-cell structure (the foam rotor 10 in fig. 2 of Popovich is described as an “open cell foam rotor” in col. 1 line 31 of Popovich).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Popovich, Wu and Ogino, in further view of US 2013/0011247, herein referenced as Liu.
Regarding Claim 7, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, but fails to teach wherein an outer diameter of the first rotating body is different from an outer diameter of the second rotating body.
Liu is considered analogous art since it is within the field of endeavor of centrifugal fans/blowers.
Liu teaches of a differing rotating body diameter size arrangement wherein an outer diameter of the first rotating body (first-stage blade assembly 41 fig. 7) is different from an outer diameter of the second rotating body (second-stage blade assembly 42 fig. 7; shown to have a smaller outer diameter than the first-stage blade assembly 41 in fig. 7). Liu also teaches that differing the diameter sizing of the two rotor of the rotor allows for application of the fan in ‘environments with limited space without being interfered with by peripheral parts’ (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the rotor sizing arrangement in the combination of Popovich, Wu and Ogino for Liu’s rotor sizing arrangement for the predictable result of this substitution of a fan having different dimensions. See MPEP 2143 subsection I B “Simple Substitution of One Known Element for Another to Obtain Predictable Results” for further details.

Regarding Claim 9, the combination of Popovich, Wu and Ogino comprises the centrifugal fan according to claim 1, but fails to teach wherein an inner diameter of the first rotating body is different from an inner diameter of the second rotating body.
Liu is considered analogous art since it is within the field of endeavor of centrifugal fans/blowers.
Liu teaches of a differing rotating body sizing arrangement wherein an inner diameter of the first rotating body (first-stage blade assembly 41 fig. 7) is different from an inner diameter of the second rotating body (second-stage blade assembly 42 fig. 7; shown to have a smaller inner diameter than the first-stage blade assembly 41 in fig. 7). Liu also teaches that differing the diameter sizing of the two rotor of the rotor allows for application of the fan in ‘environments with limited space without being interfered with by peripheral parts’ (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the rotor sizing arrangement in the combination of Popovich, Wu and Ogino for Liu’s rotor sizing manner for the predictable result of a centrifugal fan having different dimensions. See MPEP 2143 subsection I B “Simple Substitution of One Known Element for Another to Obtain Predictable Results” for further details.

Claims 1 - 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich, in view of Wu, in further view of US 2015/0003007, herein referenced as MacDonald.
Regarding Claim 1, Popovich recites a centrifugal fan comprising: 
a motor (11 fig. 2) including a rotor hub (see motor rotor 27 fig. 2) rotatable about a central axis (14 fig. 2) extending up and down;
a support body (disc 23 connects at 24 with motor rotor 27 fig. 2) fixed to a radially outer surface of the rotor hub (see motor rotor 27 fig. 2) in a radial direction perpendicular to the axial direction and rotatable together with the rotor hub (disc 23 connects at 24 with motor rotor 27 fig. 2); 
a first rotating body (see portion of foam rotor 10 on left side of disc 23 in fig. 2; i.e. portion of foam rotor for plenum/annular section 22a fig. 2) and a second rotating body (see portion of foam rotor 10 on right side of disc 23 fig. 2; i.e. portion of foam rotor for plenum/annular section 22b fig. 2) made of materials different from a material of the support body (“the [disc] may consist of aluminum or aluminum alloy” col. 2 lines 46-47; this being a different material than the foam rotor 10 fig. 2) and defined by continuous porous bodies (“open cell foam rotor” col. 1 line 31 and is shown to be continuous in fig. 3); and
a housing (housing 12 fig. 2) to house the first rotating body (portion of foam rotor 10 on left side of disc 23 in fig. 2), the second rotating body (portion of foam rotor 10 on right side of disc 23 in fig. 2), the support body (disc 23 fig. 2), the rotor hub (27 fig. 2), and the motor (11 fig. 2); wherein 
the rotor hub (27 fig. 2) is on an axially upper portion of the motor (11 fig. 2); 
the radially outer surface of the rotor hub protrudes in the radial direction (radially outer surface of 27 shown to protrude radially in fig. 2); 
the housing (12 fig. 2) includes a first air inlet (see inlet 21 on the left in fig. 2) open in an axial direction and at least one air outlet (see stream 13 flowing radially in fig. 2) open in the radial direction;
the first rotating body (portion of foam rotor 10 on left side of disc 23 in fig. 2) is located on a surface of the support body (see fig. 2) on an axially upper side;
a radially inner surface of the first rotating body (see radially inner surface of portion of rotor portion 10 on left side of disc 23 in fig. 2) opposes a radially outer surface of the rotor hub (see annular wall 27b of motor rotor 27 in fig. 2) with a gap (see plenum sections 22a and 22b fig. 2 which represent a gap) interposed therebetween; 
the second rotating body (portion of rotor 10 on right side of disc 23 in fig. 2) is located on a surface of the support body (shown in fig. 2) on an axially lower side;
the rotor hub (27 fig. 2), the support body (23 fig. 2), the first rotating body (portion of foam rotor 10 on left side of disc 23 in fig. 2) all overlap each other when viewed in the radial direction (these components would all overlap each other when viewed in the radial direction since they all overlap each other in the circumferential direction.);Reply to the Office Action dated June 15, 2021 
total axial thicknesses of each of the support body, the first rotating body, and the second rotating body are individually smaller than or equal to a total axial thickness of the motor (the complete axial thicknesses of each ; 

However, Popovich fails to anticipate wherein the support body includes a through-hole penetrating therethrough in the axial direction; and the radially outer surface of the rotor hub includes an inclined surface which is inclined downward in the axial direction as it projects outward in the radial direction.  
Popovich and Wu are considered analogous art since they are both within the field of centrifugal fans/blowers.
Wu teaches of the radially outer surface of the rotor hub (see radially outer surface of hub 602 fig. 6A) includes an inclined surface (see round angle 611 which forms an inclined surface on the radially outer surface of the hub 602 in fig. 6A) which is inclined downward in the axial direction (shown in fig. 6A) as it projects outward in the radial direction (hub 602 shown to be inclined, i.e. sloped, downward at round angle 611 as it extends further out radially in fig. 6A). Wu teaches that “the top of the hub 602 of the impeller 600, it has a round angle 611 at the rim of the hub 602 for smoothly introducing and guiding airflows into the impeller 600 when the impeller rotates” in col. 3 lines 20-23.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the hub 27 of 

However, said combination of Popovich and Wu fails to teach [wherein] the support body includes a through-hole penetrating therethrough in the axial direction.
MacDonald is considered analogous art since it relates to the field of centrifugal fans/blowers.
MacDonald teaches wherein a support body (bottom plate 16 fig. 1D) includes a through-hole (“The bottom plate 160 may include or comprise a randomly or pseudo-randomly generated pattern of holes” para. 34) penetrating therethrough in the axial direction (shown to penetrate in the axial direction in fig. 1D; these holes would be through-holes since they would allow air to flow through as described in para. 33). This disclosure from MacDonald establishes that a ‘support body with a through-hole’ was known in the art.
Since it was known to have a disk with through-holes as established by MacDonald, it would have been an obvious matter of simple substitution to substitute the smooth surface of the disk 23 of Popovich, in the combination above, with the pseudo-random holes from MacDonald to obtain a disk with reduced weight/mass. See MPEP 2143 subsection I B “Simple Substitution of 

Regarding Claim 2, the combination of Popovich, Wu and MacDonald comprises the centrifugal fan according to claim 1, wherein the through hole includes at least a portion open in the gap between the radially inner surface of the first rotating body and the radially outer surface of the rotor hub (since the holes from MacDonald, as used to modify the combination of Popovich and Wu above, are pseudo-randomly generated pattern of holes with random size and random radial locations, a random radial location of the hole could be at the gap between the first rotating body and the radially outer surface of the rotor hub).

Regarding Claim 3, the combination of Popovich, Wu and MacDonald comprises the centrifugal fan according to claim 2, wherein the through-hole includes at least a portion overlapping with the first rotating body and the second rotating body when viewed in the axial direction (since the holes from MacDonald, as used to modify the combination of Popovich and Wu above, are pseudo-randomly generated pattern of holes with random size and random radial locations, a random radial location of the hole could result in a hole which is overlaps both the rotating bodies and the annular gap. For .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Popovich, Wu and MacDonald as applied to claim 1 above, and further in view of DE10316494A1 herein referenced as Schwab.
Regarding Claim 12, the combination of Popovich, Wu and MacDonald comprises the centrifugal fan according to claim 1, but fails to teach wherein an outer diameter of at least one of the first rotating body and the second rotating body is larger than an outer diameter of the support body. 
Schwab is considered analogous art since it relates to the field of endeavor of centrifugal fans/blowers.
Schwab teaches of a porous centrifugal fan (porous conveyance body 1 fig. 1a, see axial inlet R1 and radial outlet R2 in fig. 1a which indicates the fan as a centrifugal fan) wherein an outer diameter [of the rotating body] (see largest outer diameter of conveying volume 8 at exterior 7 of fan in fig. 1a) is larger than an outer diameter of the support body (see outer diameter of carrier disk 2 fig. 1a; “the conveying body […] can be connected to the carrier disk 2 in any way or formed in one piece with it” para. 27). This disclosure of Schwab teaches that it was known in the art to 
Since a foam rotor having a cross-sectional profile with an outer diameter which is larger than the outer diameter of its support body was known in the art as established by Schwab, it would have been an obvious matter of simple substitution to substitute the cross-sectional profiles of the foam rotors on both sides of the disk 23 (see fig. 2 of Popovich) in the combination above with the cross-sectional profile of Schwab so as obtain the predictable result of a larger porous rotor. See MPEP 2143 subsection I B “Simple Substitution of One Known Element for Another to Obtain Predictable Results” for further details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0195242 – discloses a fan having a fan hub which has an inclined surface which inclines downward as it extends radially outward. Figure 3B being of most relevance.
US 2014/0294620, US 7905708 and US 2012/0251321 – disclose a centrifugal fan having a hub with an inclined surface which is represented with a beveled edge of the hub.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745